DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal groove” in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12-15, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2542967 to Waechter (“Waechter”).
-From Claim 1: Waechter discloses an end adapter adapted to releasably couple an accessory to a mount, comprising:
first and second wedges 22, 26; and
an expanding portion 27 disposed between the first and second wedges and that is adapted to expand in a radial direction to couple with the mount when compressed by the first and second wedges in an axial direction (Col. 3, ll. 60-65).
-From Claim 2: Waechter discloses
an adapter portion 10 adapted to be coupled to the accessory;
an end portion 11; and
a shank portion 19 coupled to the end portion and the adapter portion and extending through the first and second wedges and the expanding portion.
-From Claim 3: Waechter discloses wherein the end portion includes a slot (receiving pin 17) adapted to couple with a pin or a shelf disposed in the mount.
-From Claim 5: Waechter discloses wherein a first contact surface of the first wedge 22, a second contact surface of the second wedge 26 and third and fourth contact surfaces 25, 28 of the expanding portion are angled.
Claim 6: Waechter discloses an end adapter adapted to releasably couple an accessory to a mount, comprising:
an adapter portion 10 adapted to be coupled to the accessory;
an end portion 11;
first and second wedges 22, 26;
an expanding portion 27 disposed between the first and second wedges and adapted to expand in a radial direction to couple with the mount when compressed by the first and second wedges in an axial direction;
a shank portion 19 coupled to the end portion and the adapter portion and extending through the first and second wedges and the expanding portion,
wherein rotation of the adapter portion relative to the end portion in a first direction causes the first and second wedges to compress the expanding portion in the axial direction. (Col. 3, ll. 60-65).
-From Claim 7: Waechter discloses a collar 31 disposed adjacent the adapter portion.
-From Claim 8: Waechter discloses wherein rotation of the adapter portion relative to the end portion in a second direction decreases compression exerted by the first and second wedges on the expanding portion in the axial direction and causes retraction of the expanding portion in the radial direction. (i.e., reversing the steps stated in Col. 3, ll. 60-65.)
-From Claim 9: Waechter discloses wherein the first and second wedges have different respective lengths. (in Fig. 2, wedge 22 appears slightly longer, axially, than 26)
-From Claim 12: Waechter discloses wherein rotation of the adapter portion relative to the end portion in the first direction causes the shank portion to be inserted further into the end portion and rotation of the adapter portion relative to the end portion in a second direction causes the shank portion to retract from the end portion. (Col. 3, ll. 60-65).
-From Claim 13: Waechter discloses wherein the shank portion 19 is a threaded rod 29.
Claim 14: Waechter discloses wherein the end portion includes a slot (receiving 17) adapted to couple with a pin or a shelf disposed in the mount.
-From Claim 15: Waechter discloses an end adapter adapted to releasably couple an accessory to a mount, comprising:
an end portion 11;
first and second wedges 22, 26;
an expanding portion 27 disposed between the first and second wedges and adapted to expand in a radial direction to couple with the mount when compressed by the first and second wedges in an axial direction;
a shank portion 19 coupled to the end portion and extending through the first and second wedges and the expanding portion;
a grip 10 threadably coupled to the shank portion,
wherein rotation of the grip in a first direction causes the first and second wedges to compress the expanding portion in the axial direction.
-From Claim 18: Waechter discloses wherein the shank portion includes a slot 36 and the end portion includes an aperture (receiving 17).
-From Claim 20: Waechter discloses wherein the grip 10 abuts one of the first and second wedges and the end portion 11 abuts the other of the first and second wedges.
-From Claim 21: Waechter discloses wherein rotation of the grip in the first direction causes the grip to axially move towards the end portion and rotation of the grip in a second direction causes the grip to axially move away from the end portion. (Col. 3, ll. 60-65).
-From Claim 22: Waechter discloses wherein the end portion includes a slot (receiving 17) that is adapted to couple with a pin or a shelf disposed in the mount.

Allowable Subject Matter
Claims 4, 10, 11, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/20/2021